DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to a method and device for transmitting a vehicle-to-everything (V2X) signal by a V2X transmission terminal in a wireless communication system. More particularly, the present invention comprises the steps of: broadcasting/multicasting a V2X signal to a plurality of reception terminals; and checking acknowledgement/negative-acknowledgement (ACK/NACK) for the plurality of reception terminals in an ACK/NACK resource region specifically associated with the V2X signal.  Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1, 4, 6, 13, 15, 10, 14 and 16 (renumbering as 1-8 respectively) are allowed.

Regarding claims 1 and 10, the closest prior arts:
NGUYEN (US 20190007974 A1, Foreign Priority Date: Jan 22, 2016) discloses method and first user equipment (UE) for
	transmitting, to a plurality of UEs including a second UE and a third UE, the V2X signal in a transmission resource (Fig. 2 and 6, par 0018-0021, 0032-0033, 0101); 
receiving, from the second UE, first Acknowledgement (ACK) information in response to the V2X signal in a first ACK/NACK resource among ACK/NACK resources (fig. 13A, par 0034-0035 and 0151-0152); and 
receiving, from the third UE, second ACK information in response to the V2X signal in a second ACK/NACK resource among the ACK/NACK resources (fig. 13A, par 0034-0035 and 0151-0152), 
wherein a number of the ACK/NACK resources is determined based on a number of frequency resource regions in the transmission resource (par 0062, 0067, 0098-0099).

Lu et al (US20150334693A1) discloses method and first user equipment (UE) for 
receiving, from the second UE, first Hybrid automatic repeat request Acknowledgement (HARQ-ACK) information in response to the V2X signal in a first ACK/NACK resource among ACK/NACK resources (fig. 1 and 5, par 0027, 0047-0048, 0065);
receiving, from the third UE, second HARQ-ACK information in response to the V2X signal in a second ACK/NACK resource among the ACK/NACK resources (fig. 1 and 5, par 0027, 0047-0048, 0065), 
wherein the first ACK/NACK resource is determined for the second UE based on an ID of the second UE, and the number of the ACK/NACK resources (fig. 1 and 5, par 0065 and 0104),
wherein the second ACK/NACK resource is determined for the third UE based on the ID of the first UE, an ID of the third UE, and the number of the ACK/NACK resources, and (fig. 1 and 5, par 0065 and 0104) 
wherein a first frequency region of the first ACK/NACK resource and a second frequency region of the second ACK/NACK resource are different from each other (fig. 5, par 0065-0066).

Atarius et al (US20170288886A1, Pro Priority Date: 2016-04-02) discloses method and first user equipment (UE) for
wherein the first feedback resource is determined for the second UE based on an ID of the first UE, an ID of the second UE (fig. 12B, par 0282, 0289 and 0311), 
wherein the second feedback resource is determined for the third UE based on the ID of the first UE, an ID of the third UE (fig. 12B, par 0282, 0289 and 0311). 


wherein the first ACK/NACK resource is determined for the second UE based on an ID of the first UE, an ID of the second UE, and the number of the ACK/NACK resources, 
wherein the second ACK/NACK resource is determined for the third UE based on the ID of the first UE, an ID of the third UE, and the number of the ACK/NACK resources.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious 
“wherein the first ACK/NACK resource is determined for the second UE based on an ID of the first UE, an ID of the second UE, and the number of the ACK/NACK resources, 
wherein the second ACK/NACK resource is determined for the third UE based on the ID of the first UE, an ID of the third UE, and the number of the ACK/NACK resources” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious 
“wherein the first ACK/NACK resource is determined for the second UE based on an ID of the first UE, an ID of the second UE, and the number of the ACK/NACK resources, 
wherein the second ACK/NACK resource is determined for the third UE based on the ID of the first UE, an ID of the third UE, and the number of the ACK/NACK resources” as recited in claim 10.

Claims 1 and 10 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 4, 6, 13, 15, 14 and 16 are allowed by virtue of their dependency on claims 1 and 10 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473